Hammond, J.,
([dissenting.) With much hesitation, and a genuine diffidence growing out of my own doubts as well as out of my thorough con-' . fidence in the opinions of the learned circuit judge, I announce a disagreement with the foregoing judgment, and my conclusion that' the case should be decided for the defendants. This disagreement relates somewhat to the facts as well as. to the law of the case. Not that the substantial facts have not been most accurately stated by the circuit judge, but I disagree as to some of the inferences of fact made by him, as will appear presently. It may be that the plaintiffs are entitled to judgment in any view that may betaken of the facts of this case; but, if so, it can. only be, in my conception of the law, upon the broad and bold ground ' of Hoffman v. Carow, 20 Wend. 21, 22 Wend. 285, and not upon any other ground whatever. Certainly are they not to be made liable, I suggest, by the artificial construction of any dual relation that the defendants bore to Samuels, whereby they became, on the one hand, mere agents to sell goods, and on the other, brokers, money lenders, pawnees, pledgees,, or some like relation, by whatever name designated, with the necessary relation of creditor and debtor antecedently created in order to bring them within the liability for which it is suggested they must be held, upon the cases which have been cited. It is quite true they were creditor and debtor in a broad sense, and in every sense of liability inter sese; but not, I should think, as to third parties, did they hold that relatiofi in the sense that the defendants were creditors appropriating this property to the payment of their debt, either by reason of a lien upon it or because of any supposed right to do that thing, arising out of any claim' by contract, express or implied, or because of any supposed authority whatever. They were, indeed, mere agents to sell, just as much as auctioneers or brokers would be; and particularly so in this ease, which was an isolated transaction, disconnected with any other, and wholly inconsistent with the notion that the cotton was pawned or pledged to secure a debt either antecedent or concurrent, — certainly not an antecedent or pre-existing debt; and I quite disagree with all the inferences of fact or reasoning upon the'facts by which the presiding judge establishes any other relation for them than that of agents to sell the cotton.
*341The pivotal inference of feet with which I disagree is that the defendants lent Samuels the money advanced “before the cotton was received,” and asserted “the right to sell it for the purpose of reimbursing themselves.” The cotton was shipped to them on December 2d, and they were in possession of the bill of lading before the advancements were made, though the cotton did not arrive until a few days afterwards. The contract of the defendants was to sell the cotton as commission merchants, and pay over the proceeds, according to the usages of trade, less commissions and other charges for storage, insurance, and the like; and that of Samuels was to pay those charges, and not to withdraw the commission of agency to sell until those charges were satisfied, including any advances that might be made, and these stood on precisely the same ground, in a case like this, as the other charges. Any bare agent to sell, like an auctioneer, factor, or broker, may and must put the property in a salable condition, according to the usages of the trade, just as these defendants did, and he may likewise make advances upon it as an incident of a bare agency to sell only: and he does not thereby become, I should say, a creditor with an antecedent debt for which the property is pledged in any sense whatever, but remains an auctioneer, or broker, or other like mere agent to sell, and stands, in relation to third parties, precisely as if he had paid over the proceeds after, instead of in advance of, the sale. And 1 take it that an auctioneer who advances one-half the value of the goods, and after the sale pays over the other half, would occupy no different relation, or stand in no different attitude, in a case like this, towards the rightful owner or other third party, as to either half, than that which he bore as to the other half. Nor can this be at all changed by calling the mere agent to sell a factor or commission merchant. It is very true that this class of agents sometimes do so enlarge their dealings that they get away from the bare agency to sell, and become in fact money-lending creditors, with deposited securities and accompanying liens, such as mortgagees, pledgees, pawnbrokers, bankers even, and the like; and it is often difficult to define their exact relation growing out of the complicated and multifarious conditions that surround their transactions; this being especially so in the cotton trade, as we know it in this region, where the so-called “factor” or “commission merchant,” through his banking operations and outside dealings, becomes a very curious sort of trader, and is sometimes in the last analysis probably only a cotton planter dealing with himself, notwithstanding his delusions and those of others upon this subject. These complications are well illustrated in the cases of Allen v. Bank, 120 U. S. 20, 7 Sup. Ct. Rep. 460, and Bank v. Trenholm, 12 Heisk. 520, cited by the presiding judge.
But we must be careful not to assimilate a simple transaction like that shown by the proof in this case — of one employed to sell an isolated and particular lot of damaged goods — to the complicated transactions like those found in the cases just mentioned, merely because the agent so employed has exercised the common privilege belonging to auctioneers and brokers for sale, of advancing the price of the goods. It is an unnecessary implication from the simple fact of the advance of the proceeds before the sale that *342the defendants became anght else than mere agents to sell this cotton. They did charge what they call in their account “interest,” it is true, but' they may as well have called it “commissions for advancing,” or “ commissions for selling,” or have added it to those charges; but it does not seem to me to materially alter the transaction in its legal aspects, that they*called it “interest.” It is not their state of mind as to the relation they bore to Samuels, or their misconceptions of the transaction, with which w-e are dealing, but its true legal character. In my view, they -were simple agents to sell this particular lot of cotton, employed by a thief, if you choose to ignore the relation of carrier to the goods, and to put the case most strongly against the defendants, to whom they paid over the-proceeds in ignorance of the theft or the rights of the true owner. And the fact that they paid the estimated proceeds before the sale, and kept their books so that it appeared to be a debt which they did not liquidate by actual credits on the page of accounts until after notice from the real owner, although they previously and-actually had the money in hand, cannot increase or materially change the legal character of their relation to the transaction. All but four bales at most, and possibly all but one bale, of- this cotton were in fact sold before the notice, as I understand the facts, and the price collected, but in the process of the book-keeping the credits were not, some of them, made till afterwards, as the circuit judge states. But I disagree as to the inferences drawn from these circumstances to alter the defendants’ relation to the transaction in any way from that which I have described. Indeed, it seems to me, that all the cases cited of a factor’s tortious or unauthorized dealings with goods placed in his hands for sale by the rightful owner are somewhat beside this case, and that it is a mistake, and, in one sense, a distortion of the facts we have here, where the goods were placed in the factor’s hands by one not the owner, to liken them to the other ca,ses, either in fact or principle of law. As was said by Mr. Justice Wayne in Warner v. Martin, 11 How. 209, 229: “It is a misconception arising from the misapplication of correct principles to a case not belonging to any one of them.”
In my view, aside from the branch of the case which concerns the powers of a master of a vessel over a damaged part of his cargo, this proof presents the naked question whether an agent, wholly innocent of any wrong in knowledge or intent, who sells for a thief or other wrongful possessor of goods, is liable in trover for conversion, or in assumpsit for money had and received,-or in any other form of action, to the rightful owner, where he has paid.the proceeds over to the wrong-doer, either before or after the sale, and before any notice to him of the wrong done. I treat the case as if the payment before or after sale were quite immaterial, so it be made, in fact, before notice, actual or constructive; for there is nothing iñ this case to charge defendants with either kind of notice, as all agree. The ease of Hoffman v. Carow, supra, is directly in favor of the affirmative of this question, and emphatically against the defendants; for I should say that it is of no consequence whether the agent who sells be called an “auctioneer,” “broker,” “factor,” or what not, where the--original tort-feasor is wholly without authority over the -goods in the *343matter of selling them, whether he ho a plain thief ora dishonest or mistaken bailee of-the rightful owner, appropriating them, through the agency, to his own use.
That branch of this case which concerns Samuels’ powers, as master, over a damaged cargo, will be considered separately, because I think it is quite well settled that a mere carrier, whether by land or water, like a wharfinger, warehouseman, or some such bailee, whose custody is entirely disconnected with any duty of selling the goods, stands, in considering the present question, in no better attitude than a simple thief, when he undertakes to sell, either directly or through an agent employed to sell the goods. This was certainly so at common law and in the absence of .the modern factor’s acts, like 6 Geo. IV. c. 94; 5 & 6 Vict. c. 39, and those acts which are similar that have been passed by many of our states, but never by the state of Tennessee, which fact is an important consideration that should not be overlooked in cases like this. The case of Warner v. Martin, supra, cited by the circuit judge, plainly and intentionally points out that the effect of these acts of legislation has been misunderstood and misapplied in cases like this, even where they exist; and it is my belief that the courts in Tennessee have sometimes extended this misapplication in discussing the law's of a state which has no such acts, by unconsciously importing from them principles that could not be sustained as a part of the common lawn Furthermore, if it may be said that these factors acts only declare equitable principles already ingrafted upon the common law, — which suggestion is contrary to the implication to bo drawn from their very existence, — then it seems to me that those principles do not find any proper application to a case like this, except, it may be, in that feature which may be called the “maritime” branch of this case; because the defendants here are surely liable whenever you look at them as purchasers from Samuels, in any sense whatever, for the reason that they are met with the clear fact that Samuels had nothing to sell — no title whatever — -apart from whatever implied powers he had as master of a vessel under the maritime law, not now to be considered. He was no agent to sell in any way otherwise than as master, and in no other possible view could there be invoked in behalf of a purchaser from him those just and enlarged principles established in favor of commerce by the factor’s acts, or drawn from the supposed equitable principles developed by the expansion of the rigorous common law of the subject. Only in behalf of innocent purchasers without notice, or without knowledge of facts equivalent to notice, from an agent to sell, or one invested with the documentary indicia of title, could those principles he applied; and a simple carrier for transportation can never be such an agent, unless, forsooth, there be special circumstances, not pretended to exist here, which ivould change him from a simple carrier into another kind of agent, and one with powers of sale attached. The defendants cannot be excused as purchasers, except from a bailee with powers of sale*, express or implied; and, aside from his possible powers as master, a carrier is never in any sense such a bailee; wherefore it has seemed to me all along impossible to sustain any defense oil the above-mentioned equi*344table or legislative principles concerning purchases made from factors. Samuels was no factor, nor any agent to sell, — apart from his relation as master, — and it seems to me most important to keep this fact always prominently in view before we can arrive at any clear conception of the legal principles involved in this case.
Stripping the case,, then, to its exact proportions, on this branch of it we have only the question whether or not Hoffman v. Carow, supra, which held that an auctioneer selling for a thief, and paying to him the proceeds, without notice of the trespass, was liable in trover, be the law of this ease., I doubt it, in the interest of commerce and the convenience of its vast operations, so dependent on these agencies. This doubt- has no concern with the assumed position that the plaintiffs here, having intrusted this cotton to Samuels for carriage, and thereby put him in possession as a badge of ownership, have trusted most, and must lose because of that trust, rather than that the defendants shall lose for having innocently trusted also, nor upon any principle that there is an estoppel in pais because of that trust for carriage by the plaintiff', — not at all, for those principles, as before- remarked, have no place here, in my judgment; but the doubt is based solely upon a conviction that the part that the defendánts took in this transaction cannot be maintained to have been a conversion of the goods to their own use by the defendants in any proper legal sense. The defendant firm was the mere conduit through which the goods passed to the market, and should be no more held for a conversion than the railroad which brought the damaged cotton to the market, the pickery which prepared it for sale, or any bank into which the proceeds may have been deposited and paid out by check. Nothing-stuck to their fingers except the commissions, and in strict law, if nothing else interposes, they should be held liable to that extent, perhaps, and for the cotton on hand at the moment of notice, which had not been sold to any purchaser, — at most four bales in this case. The mere as-portation of one’s goods, and the bare handling of them in transit or in store, even though that handling go to the extent of selling them as the agent for sale of him who is wrongfully in possession, cannot, it seems to me, be properly said to be a conversion of them to one’s own use, without more. If defendants had paid any antecedent debt due to them from the trespasser, disconnected from the goods, or had received any other benefit whatever, they would be liable to that extent; or if the plaintiffs had found the proceeds in their hands they would be liable; but on thé facts of this case nothing of that kind occurred in any proper-view of the facts, and all that has been attempted to bring the case within that liability is purely artificial in any view, and though, possibly, plausible enough, not at all real.
The English cases cited in Hoffman v. Carow, in the opinions and by the briefs of counsel, are, along with many others, considered in the note in 2 Wms. Saund. (Ed. 1828,) 47, (and a still later edition, page 108, that I have not seen,) which is recognized as in- itself authority by the courts, and in the later case of Lee v. Bayes, 18 C. B. 599, where .Williams, J., the author of the note, says that there is confusion in the cases-*345bearing upon the position which servants and agents employed in the course of trade occupy in regard to the action of trover; and I think a critical examination of still later cases will show that the law of Hoffman v. Carow has not been as yet satisfactorily settled in England, any more than it has been in this country. In that case of Lee v. Bayes the bailee, Robinson, was in possession of the stolen horse as a keeper for one who had purchased without title being acquired, and, on demand, refused to give him up, but claimed to hold him for his bailor, and also claimed a lien for his keep; which was held a conversion. But the implication clearly is that if he had returned the horse to his bailor there would have been no conversion, certainly not if the return had been before any knowledge of the plaintiff’s rights. Indeed, it seems to be well understood that the bailee may in good faith return the stolen goods to the thief without liability in trover. 1 Benj. Sales, (Corbin’s Ed.) 13, note 2. If this be so, why may not the proceeds of sale be also returned by one who is only the agent to sell, if he acts innocently and without knowledge of the theft, and without benefit to himself? I perfectly comprehend the reason given in the cases which establish the liability of an agent to sell, that the mere act of sale, whether for one’s self or another, is in itself a conversion, but that seems to me a begging of the point in issue, and quite inconsistent with the legal meaning of the word “conversion.” established when the action of trover was first invented. If the defendant cut down trees, and leave them lying in the place where they wore felled, he cannot he said to have converted the trees. 2 Wms. Saund. 47e; Bull. N. P. 44; Mires v. Solebay, 2 Mod. 242. Why? Because the element of an appropriation in some degree of the thing converted to one’s own use is essential to the very idea of a conversion. Not beneficially always, but either expressly or impliedly, there must be such a technical appropriation, — there must not only be a trespass or trover, but likewise a conversion, in some sense at least; and in the old books the action is called “trover and conversion.” In the case cited of Mires v. Solebay, supra, the action was against a servant for conversion in driving his master’s sheep to the master's pasture, where be left them. It was held no conversion, although there was demand and refusal, which is only evidence of a, conversion, and, as all the books show, not necessarily conclusive, for there may have been no conversion, notwithstanding the demand. The court says that the conversion will not he implied from the refusal; “or, if the, conversion was to the use of the master, there is no color for this action to be brought against the defendant, but it ought to be brought against the master.”
It is said in Buller’s Nisi Prius, on the authority of this and other cases, that, if “actual conversion” be proved, it is not necessary to prove a demand; and where “it is apparent the defendant has made no conversion, a demand and refusal is no evidence,” and the illustration of the trees, above made, is given from that ease. There may he, undoubtedly, a taking by the servant at the command of the master or without it, and that, too, when both arc ignorant of the wrong, and there does arise out of the circumstances the implication of an appropriation *346to the use of either from the very wrongful taking itself, as if one should take, or command his servant to take, from the he'ad of another his cap, (to use an illustration from the old writers,) and then no demand and refusal need be. proved; but, to use the language of Buller again, this does not apply to the cases where the goods came to the hands of the defendant “by delivery, finding, or bailment,” in which case demand and refusal are necessary, for the obvious purpose of giving notice of the plaintiff’s right, and an opportunity to return the goods, unless, indeed, the proof shows “an actual conversion,” which means an actual appropriation by the defendant to his own use, or a wrongful intent to deprive the plaintiff of it. Simmons v. Lillystone, 8 Exch. 437. Now, if before this essential demand and refusal the servant has restored the goods to his master, or their proceeds, if they be sold by his order, how can it ever be said that a refusal to comply with a demand for their return to the rightful owner is the least evidence of conversion by the servant? I know there are cases and books which say that the mere asportation of one’s goods, or the mere sale of them, or any intermeddling which aids in passing them to another, is a conversion; but I have examined the original cases to find whether upon principle and in the nature of the thing these broad declarations can be correct when we get away from the complications of the facts of each particular case brought to judgment. Is it not precisely the case put by the learned Mr. Justice Blackburn in a modern adjudication, which I shall presently cite, when he took occasion, in his alwaj^s'able analysis of principles., to halt in the rigorous application of the underlying common-law maxims that nourish the roots of all these cases, and put to the lords this question: “If a man deliver the oats of another to B., to be made oatmeal, and the owner afterwards prohibits him, yet B. makes the oatmeal, this is a conversion. * * * But suppose the miller had honestly ground the oats, and delivered the meal to the person who brought the oats to him, before he ever heard of the true owner, how would the law be then?” The learned justice declined to say, distinguishing the case he had in hand upon facts very analogous to those we have here, but yet, notwithstanding the plausible similarity, quite as distinct from this case as the one he so forcibty imagined was from that which he decided, as it seems to me. And I may add to the question: Would the fact that the miller retained the product ■ of his toll-dish, or that he, in advance of the grinding, substituted, as millers often, do, oatmeal already on hand, have altered the law of the case put by the question of his lordship? If not, I see no distinction between that imaginary case and this. Hollins v. Fowler, L. R. 7 H. L. 757, 768; same case sub nom. Fowler v. Hollins, L. R. 7 Q. B. 616. In that case many able opinions wrere delivered, two of the judges summoned by the lords dissenting, and the whole subject was carefully reviewed. And it must be conceded that, notwithstanding the differences of technical judgment which distinguish that.case from this, opinions were there expressed which support very strongly the judgment of the circuit judge in this case. But Mr. Benjamin, who, like Mr. Sergeant Williams, the original annotator of Saunders’ Reports, is recognized au*347thority, demonstrates that, notwithstanding the decision in that great case, it does not “detract from the value of Mr. Justice Bretts’ judgment as an exposition of the law as to brokers’liabilities.” 1 Benj. Sales, (Corbin’s Ed.) p. 266, § 245. That judgment of Mr. Justice Beett was delivered in the court below, where the original decision of the queen’s bench was affirmed by an equally divided court. Fowler v. Hollins, supra, 621.
If that opinion of Mr. Justice Beett be the law, — and, with all deference to others, I think it is, — the defendants cannot be liable here. It is in one sense a dissenting opinion, and again in the house of lords he dissents in a more technical sense with an opinion supplemental to the other; but after all, if the opinions of the majority judges be stripped to their technical proportions, what they say that is to the contrary of Mr. Justice Beett is obiter dicta, thus leaving all the expressions of opinion, so far as relates to the principles governing this case, about of equal value with us. Let me explain this so that the full force of this latest review of the English commercial law of this subject may be understood and not misunderstood in favor of either side to the controversy. Hollins was a broker for purchase, — not for sale, — and by the verdict of the jury he was found to be only acting as an agent in that transaction, and not for himself as a purchaser for profit; but the whole case shows that the judges who held him liable for conversion, notwithstanding the verdict, held that verdict to mean on the facts that he was in truth a purchaser, to whom the title had passed, — a purchaser for speculation; and not one of the judges in any of the courts doubted his liability on that score, — -if that were the true category to which he belonged, — on the facts. Brett, J., and those judges who agreed with him, thought the verdict conclusive against such an interpretation of the facts, and he wished to have the case decided upon the law of the verdict as he interpreted it, namely, that Hollins was a simple agent to buy and sell the cotton of others in which he had no title or interest except his own commissions. The other judges in all the courts declined this view of the facts, borne of them, but not a majority, I take it, were whiling to hold the broker liable on Mr. Justice Brett’s view of the facts, but altogether the most that can be said is that the law of England upon the point as wre have it here presented is in great confusion, and yet unsettled, as it is in America; and this fact justifies the dissent I venture with the utmost diffidence to make in this place, to the end that the supreme court of the United States may settle the doubt.
I have not gone over the abundant cases to pick out such as will sustain the view7 I take.. They will be found cited numerously on both sides in the authorities and cases to which I have referred. I have examined many of them, and could review them here, but deem it useless, under the circumstances, to go over what has been so thoroughly done by the learned judges of England so recently. But it is proper to call attention to the more recent case of Arnold v. Bank, L. R. 1 C. P. Div. 578, where the defendant bank was held for a conversion in dealing innocently with a forged bill of exchange, which it paid over immediately to the fraudulent holder; and to the case of Cundy v. Lindsay, L. R. 3 *348App. Cas. 459, L. R. 2 Q. B. Div. 96, L. R. 1 Q. B. Div. 348, where again the English cases on the doctrine of conversion are considered very' instructively. Likewise I shall specially call attention to the older case of Hardman v. Booth, 1 Hurl. & C. 802, where an auctioneer advanced the price of goods to a fraudulent customer, and was held in trover, .is to which it can only be said that the case was commented upon approvingly by some of the judges in the above-cited cases, who were willing to go to the extent of holding, with Hoffman v Carow, that a mere age it to sell is guilty of conversion by the bare act of selling itself; but it was involved, like Stephens v. Elwall, 4 Maule & S. 259, -where a clerk was held who did nothing but forward the goods to his principal, — who ivas in a foreign land, let it be noticed, which, some of the cases hold, makes a difference, — in the confusing conflict of opinion still prevailing on the question there. These last are the strongest cases for the plaintiff, and, if they are the law of the ease, the defendants are undoubtedly liable o r this branch of it; but if the conflicting cases so ably considered by Mr. Justice Brett and the judges agreeing wdth him in his two opinions in the exchequer chamber and in the house of lords support those opinions, then the defendants are not liable. And it is noticeable that the obvious hardship of the. strict rule in favor of plaintiffs evokes from some of the judges willing to hold to it a suggestion of legislation to change it, -while others maintain its wisdom in behalf of the security of property.
I have searched quite diligently for some indication of the sentiment of the supreme court of the United States, but in vain, unless the circumstance may be in. favor of defendants here that in Warner v. Martin, supra, 11 How. 228, Warner was not held liable to plaintiffs for that jtart of the tobacco which he had sold to Healdj Woodward & Co., but only for that part which he had retained in his hands, a joint judgment in the court below for the whole quantity being thus corrected. If a hare saléis a conversion ipso facto, he should have been held, as ho tras in thé court below, for the whole amount. I do not find that that court has ever had occasion to cite the leading case of Hoffman v. Carow, supra. I have not traced all the American cases which will be found cited in the text-hooks and notes wherever Hoffman v. Carow, is cited, but have examined many of them, and it will be found, I think, that while most of the courts approve the doctrine of that case in a general rvay, there has been a constant disposition to mitigate the hardship of it by artificial distinctions, and the importation of legislative modifications from the factor’s acts, and from equitable principles governing analogous situations in other but distinct relations between the parties to the transaction. The ruling in Hoffman v. Carow, supra, was, however, directly challenged at an early day, in California, upon the same grounds, substantially, as those taken by Mr. Justice Brett in the opinions cited from the most recent English case. Rogers v. Huie, 2 Cal. 571. It holds that a mere agent to. sell is not liable if he does nothing more than sell for the wrong-doer, as agent. Our Tennessee case of Roach v. Turk, 9 Heisk. 708, likewise challenges it, and upon the same grounds, as I understand that case, when it shall be reduced to its precise technical pro*349portions. Also, I understand, the circuit judge is willing to approve it, if at all, to that extent only. He distinguishes this case from {hat by making the defendants something more than mere agents to sell upon lines which seem to me somewhat artiiicial; but if it be the law, even to the degree that he seems willing to approve it, the defendants, being, in my opinion, nothing more than agents for sale, should be held on the authority of that case only to the extent already indicated, for the value or proceeds of the four bales on hand when they received notice, and so much of the other as they applied to their own use in the way of charges and commissions, and not at all for any money they actually paid over to Samuels before notice of plaintiffs’ claim. The case of Roach v. Turk, supra, was preceded by one in Tennessee directly to the contrary of its rulings, and by it the earlier case is, in turn, overrruled. Taylor v. Pope, 5 Cold. 413. I agree that neither of these cases is technically binding on this court as authority, and that, on a question of commercial lawT like this, it is entirely competent for the United States courts to seek in the conflicting currents of authority the true principles of commercial intercourse, as established by generally accepted authority of law, as their guide. But this very conflict emboldens me to insist, with all deference, upon this dissent, although it may turn out that the final arbiter shall take the opposing view. In either of these eases, as in this, the bailee or depositary, — in whatever character you choose to consider him, — by whose wrongful conduct the plaintiffs’ property was diverted from their own proper purposes and uses in respect of it, was wholly without any power of sale, or the least implication of it, and, moreover, without any such possession of either the property itself for any of its muni-ments of title or documentary belongings as that of which a power of sale could be predicated in fact, or the appearance of it from the surrounding circumstances. Therefore it does seem to me that much of the consideration of those principles of law by which, under either legislative direction and implication or any equitable doctrine of relief, purchasers from a factor or other agent in possession by consent of the acknowledged owner, and having special and limited powers of rightful agency, may be sometimes exempt from liability to adverse claimants, is, in the nature of the case, quite foreign to the subject with which we have to deal. In its legal aspects, as before remarked, the bailee in such cases, who is deserting his trust, which is only for carriage, or -warehousing, or the like, and under no circumstances having a power of sale by implication or otherwise, stands in no bettor relation to the properly and to those who deal with him and it, either as his agent or as purchasers from him, than a common thiol' would stand towards the property, such agents, and purchasers.
So the only real question that can arise is, in its nakedness: What amounts to a conversión to one’s owm use, in its legal sense, when one thus deals with stolen property and the thief? I answer it by saying: If one engaged in the general business of brokerage for sale, as a factor, commission merchant, auctioneer, or the like, accept in the regular course of his business such a commission from the thief, and, as his *350agent, sell th.e property on hand, and pay-over the proceeds to him without any knowledge of the theft, either directly or indirectly, or without the existence of suspicious circumstances sufficient to charge him with notice, constructively, he cannot be liable for a conversion, nor in any form of action, as assumpsit, to the rightful owner, whose only remedy is to pursue the property into the hands of its subsequent possessors, or the thief, or other fraudulent bailee, or both. Moreover, if the broker for sale should happen, under the circumstances described, and also in the regular course of his business, to advance money to his customer before the sale, he is in no worse attitude, and no more guilty of a conversion, than if he had paid the proceeds over after the sale. He no more has the proceeds in his hands in the one case than in the other, when the rightful owner appears. But if the transaction departs from that already described, and becomes in any sense one in which the title to the property or its ownership is attempted to be vested in or to be transferred by way of lien or otherwise to the broker himself, under an apprehension, however innocent, that the thief is the rightful owner, or has the power to make such disposition of it, then there is a conversion; for any assumption of ownership over another’s property without his consent, or any attempt to acquire in it any interest of complete or partial and qualified ownership, is a trespass, and is wrongful of itself, although innocently attempted. A sale accompanied by such an assertion of ownership, express or implied, by way of title, lien, or other qualified right of property, is conclusive evidence of the conversion, for which the broker is liable; but a bare sale, without such accompaniment of assumed ownership, complete or qualified, is not in itself a trespass, and cannot be a conversion to. one’s own use because of the very want of that -feature which is essential, — the claim or assertion of a beneficial ownership or interest, namely.
These are the deductions I make from my study of the authorities after getting out of the tangle and confusion found in them, as best I may, while I concede fully that there is abundant cause to believe that other students of them may untangle the confused cases in the opposite direction. And, applying this view to the case we have here, the precise point of difficulty is to determine whether the defendants’ supposed lien as factors for their advancements and charges brings them within the one or the other of the above-described categories; because, if a bare sale without any pretense of ownership, complete or partial, or without any claim of property right or interest, makes them trespassers, and becomes, ipso facto, a conversion, — and it is possible, though not probable, that such a conclusion may be reached upon a consideration of the authorities, — then they are surely liable. But, passing the act of sale as not a conversion in itself, and examining-their supposed interest in the cotton, arising by reason of their supposed lien, which did not exist in fact, of course, and we find, in my understanding of its nature, that such a lien is wholly disconnected with any property right or interest, complete or partial, and stands in hand as a simple possessory right unsupported by ownership of any kind, or pretense of it. A factor’s lien is, like that of *351a mechanical jobber or worker at repairing articles for use, that of an innkeeper, or wharfinger, or carrier, or the like, possessory only, — jus t ad rem, not jus in re, — and does not at all depend upon any qualified ownership of the factor to support it. Edw. Bailm. § 365 et seq.; Brown v. McGran, 14 Pet. 479; Brander v. Phillips, 16 Pet. 121; Feild v. Farrington, 10 Wall. 141; Oliver v. Moore, 12 Heisk. 482. It is true, these cases speak of the factor’s “lien” as a “special property” in the goods, but it is easy to see on reading them that what is meant is a right to sell, and the only “property” there is depends on that bare right, and nothing more. The factor is none the less selling for his customer, and only his customer’s property in the goods, and in no sense his own, when he has made advances, than when he soils without having made advances, as I understand all the cases. In other words, he is none the less “a simple agent to sell” in the one case than in the other. When, therefore, the defendants sold this cotton, they did not, because of this pos-sessory right which they supposed they had, assume any ownership over or interest in the cotton of any kind whatever, inhering in it as a property, but only held a possession which they supposed gave them the right to sell, or a “lien,” so called. It was the same right to sell which was conferred by the original “commission to sell,” and the factor’s “lien” did not add- anything to it or take anything from it. The only effect of the “lien” for the advances was that it somewhat qualified or restricted the customer’s right to -withdraw the power of sale already given, or to give instructions which would defeat the factor’s privilege of selling the goods according to the uses of trade, in order that through that privilege he could secure himself for the advances. This, and nothing more; and it is a very slender thread upon which to hang the notion of “a special property.” Brown v. McGran, supra, (10 Law Ed. 550, and note.) The essential element of a conversion — self-appropriation, namely — was, therefore, entirely wanting, in my judgment.
As tot the commissions and charges for interest, eo nomine, on the money advanced, if the defendants had tendered those sums to the plaintiffs upon their demand for the proceeds, there could have been, in this view, no conversion because of that detention. Surely they should not be held for a technical conversion of the whole amount of cotton, because of this partial conversion of a few dollars of the proceeds after the sale. That was a conversion of those few dollars only retained out of the proceeds. There is more reason for holding them for a full conversion of the entire quantity of cotton because of their refusal to surrender the four bales actually on hand when the plaintiffs’ notice and demand came to them, and their subsequent sale of those bales, and retention of the proceeds, as against plaintiffs’ claim. But, as I look at it, in the ordinary course of business, as shown by the proof here, this lot of cotton was sold, as other cottons are, parcel by parcel, one or more bales at a time; and the transaction really answers the ends of full justice by segregating each parcel into a separate sale, and thereby we are- enabled to likewise parcel out the facts, and treat these four bales as separately converted, as of themselves alone, just as it would have been if Samuels had shipped the cotton to defendants in sepa*352rate lots, and at different times. There is no principle to require us to administer any harsher rule on the facts of the case, although under other circumstances not admitting of this process of segregation, a conversion of a part is in law tantamount to a conversion of the whole. So considered, we might enter judgment for the part converted, and excuse the defendants as to the rest.
But all that has been said applies as to the leading question in the case only by ignoring, in the interest of the plaintiffs, the facts bearing upon the attitude of Samuels in his relation of master of the vessel upon which the fire occurred that damaged this cotton while it was in transitu, under a through bill of lading calling for a combined and continuous transportation by land and water to its destination in Cincinnati. This is a very peculiar state of facts, and distinguishes this case from those already considered. In that relation Samuels may belong to a very different class of bailees than that to which it has heretofore been assumed, in favor of the plaintiffs, that he belonged. The circuit judge has ruled that the conditions under which, by the maritime law, a master has implied power to sell a cargo which has been damaged in his hands, are not shown by the proof in this case. Unfortunately the proof has not been taken with a view of showing the facts with precision as to Samu-els’ conduct as master of the vessel, the defense having proceeded almost exclusively upon an implicit reliance on the case of Roach v. Turk, supra, as a protection to the defendants. One of the defendants on the stand testified to what was no doubt the fact, that Samuels was not known to him as master at all, and that he was supposed by the defendants to be the owner of the cotton. But, as I view it, this is quite immaterial, since the defendants are not to be tried for their state of mind upon this subject, and would be protected by the facts relating to- Samuels’ power and duty as master, when ignorant of them, quite as effectually as if they knew of their existence. It is true, they could not, perhaps, rely upon any equitable doctrine of an estoppel in pais if they did not act upon a knowledge of the facts on which they rely for the estoppel; but, as I have intimated before, in this class of cases such reliance is perhaps unnecessary. Again, considerable stress is laid upon the fact that Samuels assumed to act as owner, and not as master, and from this the circuit judge infers the fact that he was a wrong-doer ab initio. Now, I am not aware of any principle of law that requires the master undertaking the sale of a damaged cargo to proclaim himself as master in dealing with the goods in order to give effect to his sale, but, on the contrary,-though he assume to be owner in dealing with it,.his sale would be good if, on the facts, he had a power of sale. He might have supposed that, since he was master in fact, it was not therefore necessary to proclaim it, or disclose it in his dealings. The truth is that everybody seems to have assumed that Samuels was an embezzler, and was acting fraudulently about this cotton from the beginning, — the defendants not seeming to be concerned as to this, since they relied on the hotion that, whether he was or not, they were protected, — but this may be a somewhat gratuitous assumption on the facts of this case, meagerly appearing as they do. It *353is not even shown what he did with the money, — whether -he appropriated it to his own use or to the uses of his owners, by repairing the vessel, for instance, or for their benefit, mistakenly or not. If he supposed, either rightfully or wrongfully, -that he might use it upon a general average of the losses, or for repairs of his vessel, or some such use, it would relieve the case of this somewhat gratuitous assumption that he originally intended by sending the cotton to Memphis to the defendants for sale to convert it to his own use; or furthermore, it is possible that his original intentions were good, and that his real assumption was that he had the power, and that it was his duty, as master, to sell this damaged cotton, so commingled in its injured condition that its ownership could not he identified, or the relative rights of the parties determined without such a sale, and that he still claims to retain the proceeds upon some such theory as this for a proper adjustment under-the maritime law of the rights of the parties, including his owners. Perhaps he is wrong in this, but that is not the question, as I shall endeavor to show presently. And I think this is just as fair an inference from the few facts we have as that which is drawn from the single fact that he acted as owner of the cotton apparently; for, as before said, if he acted as master in fact, he need not have proclaimed that relation to add anything to his power or duty, and took nothing from that pow'er or duty by neglecting to proclaim himself as master. The cotton was burned upon the vessel, and became indistinguishable. He forwarded all that was not burned to its destination, and no complaint is made as to that, the plaintiffs receiving 45 bales of this shipment, according to the contract of carriage. He could have assumed ownership of those 45 bales as well as these, if his intentions were dishonest at the beginning; and the fact that he did not do this fairly, implies that he regarded himself as charged with some special duty as to the burnt cotton, and did not intend to steal it, although he assumed in his dealings with it to be its owner. Again, whatever may be said of the position taken by the circuit judge when he segregates this bit of water voyage from the entire route of transportation upon a through bill of lading, and finds that the vessel had, at Chatta,-nooga, arrived at her destination within the purview of the maritime law, so that within the same purview the master then had and could have no implied power of sale because of the damage, the fact remains that Chattanooga was not the destination of this cotton under the terms of the bill of lading, but that Cincinnati was that destination. It was not consigned to any one at Chattanooga, and perhaps his strict duty was to tender it to the railroad company whose contract, jointly with himself or his owners, was to carry it to Cincinnati. I think it is a fair inference that, since they took the other cottons, they either refused this because it was in a damaged condition, was commingled in its ownership and indistinguishable as to its shipping marks and symbols, or else, at least, that Samuels supposed they would not receive it. It is not specifically proved, but we may have, from a judicial knowledge of current history, information of the fact that Memphis is an extensive cotton mart, while Chattanooga is not, and it is not an unreasonable inference from the *354fact that the facilities there for picking over a mass of burnt cotton, repacking and repairing it for marketable use, were greatér there than at Chattanooga, and that'this influenced Samuels’ conduct in dealing with it tinder his wrongfully assumed — it. may be — powers as master. It is said that his. duty was, on arriving at the end of his voyage, to notif}r the owners or consignees, and that whenever this can he done he may not sell at all as master. - He could have done this as well from the nearest postal or telegraph office to the place of disaster as at Chattanooga. I have not followed out the cases to see whether.this rule of a termination of the implications of a power of sale by the arrival of the vessel at her destination, and the then imposed duty of notification to owners, ápplies to such bills of lading as this, which are somewhat anomalous, and of modern use in maritime law, or whether the rule is confined to purely maritime contracts of affreightment, where the consignee is usually found, or some agent for him, also, at the place where the voyage ends. These consignees were in Cincinnati, and it may be, if we are to cut out the bit of water route and treat it independently in its relation to the law of this case, that the, railroad company or its agents at Chattanooga, were, pro hac, the consignees as to this master, or the agents of such consignees, and that notification to them was all that was required under the maritime law, and that their refusal to receive the damaged cotton' entailed on the master the dirty of warehousing it or possibly of selling it for account of whom it might concern, according to his best judgment, as any other bailee may sometimes do in that emergency.
At all events it does not seem to nie that so much should be implied in favor of a liability against defendants from the bare fact that Samuels assumed to be owner, and that they dealt with him as such; and all the circumstances and inferences I have just mentined seem to me to bring the case fairly within the rule of Lickbarrow v. Mason, 2 Term R. 70, “that ■wherever one of two .innocent persons must suffer by the acts of a third, he who has enabled such third person to occasion the loss must sustain it.” Id., 1 Smith, Lead. Cas. 1147. And this rule is fully recognized by the supreme court of the United States. Steam-Boat Co. v. Van Pelt, 2 Black, 371. It is not neccessary, in my judgment, that the defendants should establish a state of facts which would absolutely create a power of sale by implication, so that under the maritime law a purchaser from the master would acquire a good title as against the owner. That would be full protection, assuredly, hut something less may he also, if not for a purchaser, who must claim under his title, or by estoppel against the real owner equivalent to a good title, yet for the mere agent of the master, employed by him to make the sale under a mistaken belief that the given facts conferred that power on him. That would be only a mistake of judgment on the part of the owner’s agent, for which the owner himself should suffer, rather than an innocent broker, employed by that agent to sell that which the agent believed or assumed that he might sell. The facts here were in their character of the kind to raise the power prima facie, and might be readily mistaken for the very facts or circumstances under which the power would exist. In Smith v. Martin, 6 Bin. 262, in *355a suit against the master himself, he was held not liable for acting under a mistaken judgment on the facts, which he supposed authorized him to sell: surely, his broker cannot be made liable. Said Mr. Justice Blackburn in Hollins v. Fowler, supra, 766, — and it should be remembered that he was with the majority holding the defendant to the most rigid rule of liability against the dissent of Mr. Justice Bektt and his associates:
“I cannot find it anywhere distinctly laid down, but I submit to your lordships that, on principle, one who deals with goods at the request of the person who has the actual custody of them, in the bona fide belief that the custodier is the true owner, or has the authority of the true owner, should be excused for what he does if the act is of such a nature as would be excused if done by the authority of the person in possession, if he was a finder of the goods, of intrusted with their custody. I do not mean to say that this is the extreme limit of the excuse, but it is a principle that will embrace most of the cases which have been suggested as difficulties. ” ,
Now, that principle protects the defendants here, in my judgment, in the case where the master of a vessel, finding himsef, under the peculiar circumstances of this case, in possession of a portion of his cargo that has been injured by fire, so that the ownership is indistinguishable, and the mass unrecognizable in its shipping marks, etc., and the damage of such a nature that the rights arising concerning it out of the disaster are peculiar and liable to disputes, as they are under maritime law, and the goods are of such kind that they require especial handling to make them salable, supposes that he has the power to sell for account of whom ii may concern," and proceeds to do that thing reasonably. And I hold that, if his judgment be at fault as to his power, and he misconceives his duty in the premises; or if he become fraudulent in his intentions, and takes advantage of his possession anil prima jade appearances of right to sell,— his bailor must suffer the consequences, and not a mere broker for sale whom he employs to sell the damaged goods for him, and who is ignorant of all knowledge of wrong-doing on his part. The bailor may pursue the master, or the vessel and its owners, or the purchaser of the goods, if he have acquired no title by estoppel in pa.is or otherwise, but he cannot pursue a hare agent to sell, who has never acquired any title to or interest in the goods of a kind called a “property right,” nor claimed any such title or interest, but only, at most, has claimed a right to keep possession until his advancements were paid, and who has sold and paid over the proceeds to the master before he has any knowledge of the adverse claim of that master’s bailor that the master had upon the facts no right to act in that way, and sell the goods.
And I wish here to call attention to the fact that in the judgment ordered by the circuit judge it becomes necessary to divide, according to percentages of value, the gross proceeds of goods that were so commingled by the damage that the plaintiffs cannot identify their goods, even now. Without the necessary identification, how could their demand to surrender the cotton to them be complied with, either by the master or his agent, if it had not been then sold? And, if not, how could the refusal be a conversion technically? And might not the mas*356ter be excused for any error of judgment in supposing it were best to re-bale the burnt cotton, and sell it all together for distribution? Who knows that he is not willing and ready to make that distribution, and pay over the proceeds on demand? I regret that the proof is so meager on this branch of the case, but the implications and inferences are, in my opinion,' not at all in favor of the assumption of fact that the master was ab initio a thief or embezzler of this cotton, whatever he may have become afterwards by a misuse or wrongful withholding of the money paid to him as its proceeds, — if there has been any such misuse, which has not been proved, but only taken for granted, because defendants supposed they were protected from liability in any event, and whatever he may have done.
My conclusion is that the judgment should be for the defendants ab-solutety, because, as to the four bales of cotton on hand when notice of plaintiffs’ claim came, they were not the entire owners, and only had an undivided interest incapable of separation, and therefore a refusal of their demand did not amount to a conversion as to those four bales. Whether assumpsit'would lie after sale for plaintiffs’ share of the proceeds of those four bales, I am not sure, but think possibly not, for the same reason of a want of identifying their property. But at most they could be liable only for plaintiffs’ share of those four bales, and the charges and commissions retained by defendants.
If any apology is needed for the extent of this opinion it must be found in the confused state of the authorities, the unaffected deference I have for the opinion of the learned circuit judge, the great reluctance I feel in stating this dissent at all, the necessity that is upon me for justifying it as best I may, and a firm conviction that, notwithstanding the array of opinions to be produced that may be thought to be, and perhaps are, to the contrary, the defendants are not liable upon the true principles of law, as I understand them. The supreme court of the United States ought to be asked to settle the questions of this case, and only because they have not heretofore had occasion to do so, do I consent to a dissent, the first, I believe, except pro forma, since I have been in this court.